United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1859
                                  ___________

Susan Arnone,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
American Drug Stores, Inc.,            *
doing business as Osco Drugs, Inc.,    * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: June 26, 2007
                               Filed: June 27, 2007
                                ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Susan Arnone appeals the district court’s1 adverse grant of summary judgment
in her Title VII employment-discrimination suit against her former employer,
American Drug Stores, Inc. Having carefully reviewed the record and considered
Arnone’s arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.